*241It is well settled that to entitle a party to an injunction in a case of. nuisance, the injury to be sustained must be such as cannot be adequately compensated by damages, or it must be irremediable, or lead to irremediable mischief.
Such is not the case presented by the allegations of the complainant’s bill. It does not show a sufficient probability of mischief to require the restraining power of the court, or at least until the question of nuisance or not is determined by a jury, and even then the remedy at common law is ample.
Let the injunction be dissolved, with costs.